PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,875,036
Issue Date: 29 Dec 2020
Application No. 16/069,552
Filing or 371(c) Date: 12 Jul 2018
For: END FACE COATING APPARATUS

:
:
:     REQUEST FOR RECALCULATION
:     OF PTA UNDER SAFE HARBOR
:




This is a response to patentee’s “REQUEST FOR RECALCULATION OF PATENT TERM ADJUSTMENT IN VIEW OF SAFE HARBOR STATEMENT UNDER 37 CFR 1.704(d)” filed December 15, 2000.

This recalculation is not the Director's decision on patentee’s request for recalculation for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).


Relevant Procedural History

On December 29, 2020, the patent issued with a PTA determination of 32 days. On December 15, 2000, patentee filed this “Request for Reconsideration of Patent Term Adjustment in View of Safe Harbor Statement Under 37 CFR 1.704(d)” form. By filing this form, patentee is requesting recalculation of the patent term adjustment under 35 U.S.C. 154(b) on the sole basis that the USPTO failed to recognize that an Information Disclosure Statement (IDS) was accompanied by a safe harbor statement under 37 CFR 1.704(d).

The USPTO created the interim procedure by which a patentee may request recalculation of patent term adjustment where the sole reason for contesting the patent term adjustment determination is the USPTO's failure to recognize a timely filed safe harbor statement accompanying an information disclosure statement. The USPTO's interim procedure waives the fee under 37 CFR 1.705(b)(1) as set forth in 37 CFR 1.18(e) to file the request for reconsideration. Under the interim procedure, recalculation of patent term adjustment is requested by submitting a form in lieu of the request and fee set forth in 37 CFR 1.705(b).





Recalculation

37 CFR 1.704(d) specifically provides:

(1) A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section, and a request for continued examination in compliance with § 1.114 with no submission other than an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraph (c)(12) of this section, if the paper or request for continued examination is accompanied by a statement that each item of information contained in the information disclosure statement: 

(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or 

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement. 

Emphasis added.

It appears applicant delay attributed to the submission of Information Disclosure Statement (IDS) on October 15, 2020, is at issue. The record shows applicant provided a certification statement under 37 CFR 1.97 with the IDS submitted on October 15, 2020. In particular, applicant certified:

Each item of information contained in the Information Disclosure Statement was first cited in a communication from a patent office in a counterpart foreign application. The communication from a foreign patent office was not received by any individual designated in 37 CFR 1.56(c) more than thirty days prior to the filing of the Information Disclosure Statement.

However, the certification statements provided on October 15, 2020, do not include all of the language required in 37 CFR 1.704(d) to avoid patent term adjustment reduction for an IDS submission. The presence (or absence) of a § 1.704(d) statement is decisive. Only by compliance with the certification requirement of § 1.704(d) will the Office not enter a period of reduction for an IDS filed under the circumstances set forth in 37 CFR 1.704(c)(8) and 37 CFR 1.704(c)(10). The rules do not provide for the Office to make any further inquiry into the applicability of 
§ 1.704(d). 

In this instance, applicant submitted an IDS on October 15, 2020, after the mailing of the Notice of Allowance on September 16, 2020, which the Office responded to on October 21, 2020. No statement in compliance with 37 CFR 1.704(d) accompanied the IDS filed on October 15, 2020.  Consequently, the Office assessed a period under 37 CFR 1.704(c)(10) of 7 days of applicant delay attributable to the filing of the IDS after allowance, beginning on October 15, 2020 (the date the IDS was filed) and ending on October 21, 2020 (the mailing date of the Office communication in response).  Based on the present record, no portion of the 7 days of applicant delay will be removed. The total amount of applicant delay remains 18 days. 

It appears patentee wants to obtain the benefit of a § 1.704(d) statement. To receive the benefit of a § 1.704(d) statement, patentee must submit:  (1) a compliant statement under 37 CFR 1.704(d) (the Office will not waive the requirement to make the statement), (2) a request under 37 CFR 1.705(b) (including the petition fee), and (3) a petition under 37 CFR 1.183 (including the petition fee) to waive the requirement of 37 CFR 1.704(d) that the statement accompany the IDSs filed on October 15, 2020.  


Conclusion

Patentee is entitled to PTA of thirty-two (32) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 50 + 0 + 0 – 0 – 18 = 32 days. 

The Office of Petition is giving patentee ONE OPPORTUNITY to respond to this recalculation. Patentee has TWO MONTHS from the mail date of this recalculation to file a request under 37 CFR 1.705(b) and fee set forth in 37 CFR 1.18(e),1 and supply the requested information (i.e., a compliant statement under § 1.704(d)), including a petition under 37 CFR 1.183 and the fee set forth in § 1.17(f)). NO EXTENSIONS OF THIS TWO-MONTH PERIOD WILL BE GRANTED. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

By fax:		(571) 273-8300
	                   ATTN: Office of Petitions

By hand:		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
		ATTN:  Office of Petitions

By internet:	EFS-Web

Questions specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 As applicant did not provide a compliant safe harbor statement under 37 CFR 1.704(d) with the IDS filed on October 15, 2020, patentee has not met the requirements of the interim procedure for waiver of the fee under 37 CFR 1.705(b)(1) as set forth in 37 CFR 1.18(e). Patentee must pay the fee set forth in 37 CFR 1.18(e) with the request for reconsideration of the patent term adjustment under 37 CFR 1.705(b).